DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Publication CN205983304U to Chen et al. (hereinafter "Chen") in view of U.S. Patent Application Publication 2017/0220838 A1 to He et al. (hereinafter "He").
Claim 1, Chen teaches a display device, comprising: a display panel, having a display surface and a rear surface opposite to the display surface; the display surface defining a display region for displaying images (Fig. 1; Para. 27-34 of Chen; OLED display panel including an OLED array substrate 11 and a cover 12, and the OLED array substrate 11 includes an OLED array… plurality of pixel units each including a thin film transistor TFT and a light emitting diode (including an anode, a cathode, and an organic light emitting layer disposed between the cathode and the anode), wherein the OLED array substrate 11 and the cover 12 (E.g., glass glue) is provided to seal the OLED device on the OLED array substrate in a closed environment including a display side (i.e., a cover side) and a back side opposite to the display side (i.e., an OLED array Substrate side)… display device further includes a substrate 20 on the back side of the OLED display panel, the substrate 20 being provided with a plurality of grooves toward one side of the OLED display panel, each of which is provided with an ultrasonic fingerprint identification device 30, which is identified by ultrasonic fingerprinting The device 30 can realize the fingerprint recognition function of the display device); a fingerprint identification module, spaced apart from the rear surface, and configured to identify fingerprint information received by the display region (Figs. 1-2, 5-6; Para. 27-43 of Chen; display device further includes a substrate 20 on the back side of the OLED display panel, the substrate 20 being provided with a plurality of grooves toward one side of the OLED display panel, each of which is provided with an ultrasonic fingerprint identification device 30, which is identified by ultrasonic fingerprinting The device 30 can realize the fingerprint recognition function of the display device… each of the ultrasonic fingerprint identification devices 30 may include an ultrasonic emission unit and an ultrasonic wave receiving unit for emitting an ultrasonic signal, the ultrasonic receiving unit for receiving the reflected ultrasonic signal); and a spacer (Figs. 2, 5-6; Para. 27-34 of Chen; air cavity); wherein the spacer is a transmission medium for allowing a detecting signal that is emitted by the fingerprint identification module to pass through, and allowing the detecting signal after being reflected by an object outside to pass through (Figs. 2, 5-6; Para. 27-43 of Chen; each of the ultrasonic fingerprint identification devices 30 may include an ultrasonic emission unit and an ultrasonic wave receiving unit for emitting an ultrasonic signal, the ultrasonic receiving unit for receiving the reflected ultrasonic signal).
Chen does not explicitly disclose a spacer, attached to the rear surface and sandwiched between the display panel and the fingerprint identification module.
However, He teaches a spacer, attached to a rear surface and sandwiched between a display panel and a fingerprint identification module (Figs. 6A-7; Para. 94-99 of He; spacer 618 is designed with a width Ws and thickness is Hs to have a low refraction index (RI) ns, and is placed under the OLED display module 433, e.g., being attached (e.g., glued) to the bottom surface the OLED display module 433… photodiode array 623).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include a spacer, attached to the rear surface and sandwiched between the display panel and the fingerprint identification module using the teachings of He in order to modify the device taught by Chen. The motivation to combine these analogous arts would have been to advantageously reduce the amount of the background light that enters the photodetector array in the optical sensor module (Para. 46, 161 of He).


Regarding Claim 2, the combination of Chen and He teaches that the display panel is a flexible display panel (Para. 56 of He; flexible layer).

Regarding Claim 3, the combination of Chen and He teaches that the display region defines a fingerprint receiving region therein, the fingerprint receiving region is light-transmitting and configured to receive the fingerprint information (Para. 56 of He; optically transparent layer).

Regarding Claim 4, the combination of Chen and He teaches that the display panel is a transparent liquid crystal display or an organic light emitting display; the fingerprint identification module is an optical fingerprint identification device or an ultrasonic fingerprint identification device; and the fingerprint identification module is configured to emit the detecting signal to pass through the fingerprint receiving region (Fig. 1; Para. 27-34 of Chen; OLED display panel including an OLED array substrate 11 and a cover 12, and the OLED array substrate 11 includes an OLED array… plurality of pixel units each including a thin film transistor TFT and a light emitting diode (including an anode, a cathode, and an organic light emitting layer disposed between the cathode and the anode), wherein the OLED array substrate 11 and the cover 12 (E.g., glass glue) is provided to seal the OLED device on the OLED array substrate in a closed environment including a display side (i.e., a cover side) and a back side opposite to the display side (i.e., an OLED array Substrate side)… display device further includes a substrate 20 on the back side of the OLED display panel, the substrate 20 being provided with a plurality of grooves toward one side of the OLED display panel, each of which is provided with an ultrasonic fingerprint identification device 30, which is identified by ultrasonic fingerprinting The device 30 can realize the fingerprint recognition function of the display device). 

Regarding Claim 5, the combination of Chen and He teaches that the display panel further comprises a non-display region in contact with the display region, the display region is at least partially enclosed by the non-display region (Fig. 2A; Para. 54 of He; device housing).

Regarding Claim 6, the combination of Chen and He teaches that the spacer comprises a transparent partition, and the partition is disposed between the display panel and the fingerprint identification module (Fig. 7; Para. 99 of He; spacer 618 is made of same material of the cover glass).

Regarding Claim 7, the combination of Chen and He teaches that the transparent partition is a rectangular plate (Fig. 7; Para. 99 of He; spacer 618 is made of same material of the cover glass).

Regarding Claim 8, the combination of Chen and He teaches that the transparent partition is a flat plate, an included angle between the transparent partition and the rear surface is less than or equal to 5° (Fig. 7; Para. 99 of He; spacer 618 is made of same material of the cover glass).

Regarding Claim 9, the combination of Chen and He teaches that the transparent partition is parallel to the rear surface (Fig. 7; Para. 99 of He; spacer 618 is made of same material of the cover glass).

Regarding Claim 10, the combination of Chen and He teaches that the spacer further comprises a plurality of protrusions; the plurality of protrusions are disposed on an end surface of the transparent partition facing the rear surface (Fig. 17A; Para. 131 of He; tubular structure
Figs. 20-22B; Para. 151-156 of He; collimator array 2001 may use collimators in various designs, e.g., waveguide based image transmitters, an optical fiber array (with core or coreless), a micro lens array, a pinhole array and others… Each collimator 903 of the collimator array 2001 only lets the light be transmitted along its axis with a low loss).

Regarding Claim 11, the combination of Chen and He teaches that the spacer further comprises a plurality of protrusions; the plurality of protrusions are disposed on an end surface of the transparent partition facing the fingerprint identification module (Fig. 17A; Para. 131 of He; tubular structure
Figs. 20-22B; Para. 151-156 of He; collimator array 2001 may use collimators in various designs, e.g., waveguide based image transmitters, an optical fiber array (with core or coreless), a micro lens array, a pinhole array and others… Each collimator 903 of the collimator array 2001 only lets the light be transmitted along its axis with a low loss).

Claim 12, the combination of Chen and He teaches that the spacer comprises a plurality of transparent columns; and the plurality of transparent columns are spaced from each other and evenly distributed (Figs. 20-22B; Para. 151-156 of He; collimator array 2001 may use collimators in various designs, e.g., waveguide based image transmitters, an optical fiber array (with core or coreless), a micro lens array, a pinhole array and others… Each collimator 903 of the collimator array 2001 only lets the light be transmitted along its axis with a low loss).

Regarding Claim 13, the combination of Chen and He teaches that each of the transparent columns is a cylinder (Figs. 20-22B; Para. 151-156 of He; collimator array 2001 may use collimators in various designs, e.g., waveguide based image transmitters, an optical fiber array (with core or coreless), a micro lens array, a pinhole array and others… Each collimator 903 of the collimator array 2001 only lets the light be transmitted along its axis with a low loss).

Regarding Claim 14, the combination of Chen and He teaches that the spacer comprises a first end surface attached to the rear surface and a second end surface opposite to the first end surface; the spacer defines a recess in the second end surface; and the fingerprint identification module is received in the recess (Fig. 6 of Chen).

Regarding Claim 15, the combination of Chen and He teaches that the fingerprint identification module is entirely accommodated in the recess; and a surface of the fingerprint (Fig. 6 of Chen).

Regarding Claim 16, the combination of Chen and He teaches that the spacer further comprises a bottom surface in the recess; the bottom surface is parallel to the first end surface; and the fingerprint identification module is stacked on the bottom surface (Fig. 6 of Chen).

Regarding Claim 17, the combination of Chen and He teaches that the spacer comprises a first end surface attached to the rear surface and a second end surface opposite to the first end surface; the fingerprint identification module is in contact with the second end surface; an included angle between the first end surface and the second end surface is less than or equal to 5° (Fig. 6 of Chen).

Regarding Claim 18, the combination of Chen and He teaches that a distance between the fingerprint identification module and the rear surface is greater than or equal to 0.1 mm (Fig. 7; Para. 99 of He; Hs is 1.2 mm).

Regarding Claim 19, Chen teaches a mobile terminal comprising: a housing, a display panel, connected to the housing; wherein the display panel and the housing corporately define a receiving cavity (Figs. 1-6; Para. 27-43 of Chen; user terminal may be a mobile phone or a tablet computer… existing user terminal (for example, a mobile phone, a tablet computer, etc.) is provided with a middle frame, one side of the middle frame is a display panel, a circuit board is provided on the other side… an ultrasonic fingerprint identification device may be provided on the middle frame of the user terminal to realize the fingerprint recognition function); the display panel has a display surface and a rear surface facing the receiving cavity and opposite to the display surface; and the display surface defines a display region for displaying images (Fig. 1; Para. 27-34 of Chen; OLED display panel including an OLED array substrate 11 and a cover 12, and the OLED array substrate 11 includes an OLED array… plurality of pixel units each including a thin film transistor TFT and a light emitting diode (including an anode, a cathode, and an organic light emitting layer disposed between the cathode and the anode), wherein the OLED array substrate 11 and the cover 12 (E.g., glass glue) is provided to seal the OLED device on the OLED array substrate in a closed environment including a display side (i.e., a cover side) and a back side opposite to the display side (i.e., an OLED array Substrate side)… display device further includes a substrate 20 on the back side of the OLED display panel, the substrate 20 being provided with a plurality of grooves toward one side of the OLED display panel, each of which is provided with an ultrasonic fingerprint identification device 30, which is identified by ultrasonic fingerprinting The device 30 can realize the fingerprint recognition function of the display device); a fingerprint identification module, disposed in the receiving (Figs. 1-6; Para. 27-43 of Chen; display device further includes a substrate 20 on the back side of the OLED display panel, the substrate 20 being provided with a plurality of grooves toward one side of the OLED display panel, each of which is provided with an ultrasonic fingerprint identification device 30, which is identified by ultrasonic fingerprinting The device 30 can realize the fingerprint recognition function of the display device); a spacer (Figs. 2, 5-6; Para. 27-34 of Chen; air cavity); and a spacer (Figs. 2, 5-6; Para. 27-34 of Chen; air cavity); wherein the spacer is a transmission medium for allowing a detecting signal emitted by the fingerprint identification module to pass through (Figs. 2, 5-6; Para. 27-43 of Chen; each of the ultrasonic fingerprint identification devices 30 may include an ultrasonic emission unit and an ultrasonic wave receiving unit for emitting an ultrasonic signal, the ultrasonic receiving unit for receiving the reflected ultrasonic signal).
Chen does not explicitly disclose a spacer, attached to the rear surface and sandwiched between the display panel and the fingerprint identification module.
However, He teaches a spacer, attached to a rear surface and sandwiched between a display panel and a fingerprint identification module (Figs. 6A-7; Para. 94-99 of He; spacer 618 is designed with a width Ws and thickness is Hs to have a low refraction index (RI) ns, and is placed under the OLED display module 433, e.g., being attached (e.g., glued) to the bottom surface the OLED display module 433… photodiode array 623).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include a spacer, attached to the rear surface and sandwiched between the display panel and the fingerprint identification module using the  He in order to modify the device taught by Chen. The motivation to combine these analogous arts would have been to advantageously reduce the amount of the background light that enters the photodetector array in the optical sensor module (Para. 46, 161 of He).

Regarding Claim 20, Chen teaches a display device comprising: a display panel, having a display surface and a rear surface opposite to the display surface; the display surface defining a display region for displaying images (Fig. 1; Para. 27-34 of Chen; OLED display panel including an OLED array substrate 11 and a cover 12, and the OLED array substrate 11 includes an OLED array… plurality of pixel units each including a thin film transistor TFT and a light emitting diode (including an anode, a cathode, and an organic light emitting layer disposed between the cathode and the anode), wherein the OLED array substrate 11 and the cover 12 (E.g., glass glue) is provided to seal the OLED device on the OLED array substrate in a closed environment including a display side (i.e., a cover side) and a back side opposite to the display side (i.e., an OLED array Substrate side)… display device further includes a substrate 20 on the back side of the OLED display panel, the substrate 20 being provided with a plurality of grooves toward one side of the OLED display panel, each of which is provided with an ultrasonic fingerprint identification device 30, which is identified by ultrasonic fingerprinting The device 30 can realize the fingerprint recognition function of the display device); a spacer (Figs. 2, 5-6; Para. 27-34 of Chen; air cavity); and a fingerprint identification module, attached to a side of the spacer far away from the rear surface; wherein at least a partial portion of the display region is light-transmitting and the spacer is a transmission medium for a detecting signal emitted by the fingerprint identification module to pass through (Figs. 2, 5-6; Para. 27-43 of Chen; plurality of pixel units each including a thin film transistor TFT and a light emitting diode (including an anode, a cathode, and an organic light emitting layer disposed between the cathode and the anode), wherein the OLED array substrate 11 and the cover 12 (E.g., glass glue) is provided to seal the OLED device on the OLED array substrate in a closed environment including a display side (i.e., a cover side) and a back side opposite to the display side (i.e., an OLED array Substrate side)… each of the ultrasonic fingerprint identification devices 30 may include an ultrasonic emission unit and an ultrasonic wave receiving unit for emitting an ultrasonic signal, the ultrasonic receiving unit for receiving the reflected ultrasonic signal).
Chen does not explicitly disclose a spacer, attached to the rear surface and corresponding to the display region.
However, He teaches a spacer, attached to a rear surface and corresponding to a display region (Figs. 6A-7; Para. 94-99 of He; spacer 618 is designed with a width Ws and thickness is Hs to have a low refraction index (RI) ns, and is placed under the OLED display module 433, e.g., being attached (e.g., glued) to the bottom surface the OLED display module 433).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include a spacer, attached to the rear surface and corresponding to the display region using the teachings of He in order to modify the device taught by Chen. The motivation to combine these analogous arts would have been to advantageously reduce the amount of the background light that enters the photodetector array in the optical sensor module (Para. 46, 161 of He).

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABHISHEK SARMA/
Primary Examiner, Art Unit 2622